MacIntyre, J.
1. Under the ruling in Moore v. State, 54 Ga. App. 218 (187 S. E. 595), and authorities cited therein, the present indictment, which charges that on May 9, 1935, W. G. Johnson “did unlawfully keep, maintain, employ, and carry on a lottery, the same being a scheme and device for the hazarding of money, known and designated as the number-game,” is good in form and substance and not subject to any of the demurrers interposed.
2. Evidence relating to a similar transaction which occurred about four months before the time the present offense is alleged to have been committed, was admissible in evidence (Crawford v. State, 49 Ga. App. 801 (4) (176 S. E. 92); and this is true even though the defendant was acquitted when tried for the previous offense. Lee v. State, 8 Ga. App. 413 (5) (69 S. E. 310) ; Taylor v. State, 174 Ga. 52 (7), 67, 68 (162 S. E. 504).
3. The evidence as to the manner of operating a lottery known as the number-game was not objectionable as hearsay.
4. The evidence supported the verdict, and the court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, C. J., and Guerry, J., concur.

Swift Tyler Jr., Ernest Watts, for plaintiff in error.
John S. McClelland, solicitor, John A. Boylcin, solicitor-general, J. W. LeCraw, contra.